08-5205-cv
Nasca v. The Town of Brookhaven

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to summary orders
filed after January 1, 2007, is permitted and is governed by this court’s Local Rule 32.1 and
Federal Rule of Appellate Procedure 32.1. In a brief or other paper in which a litigant cites a
summary order, in each paragraph in which a citation appears, at least one citation must either
be to the Federal Appendix or be accompanied by the notation: “(summary order).” A party
citing a summary order must serve a copy of that summary order together with the paper in
which the summary order is cited on any party not represented by counsel unless the summary
order is available in an electronic database which is publicly accessible without payment of fee
(such as the database available at http://www.ca2.uscourts.gov/ ). If no copy is served by
reason of the availability of the order on such a database, the citation must include reference to
that database and the docket number of the case in which the order was entered.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the twentieth day of November, two thousand and nine.

PRESENT:

          AMALYA L. KEARSE ,
          JOSÉ A. CABRANES,
          CHESTER J. STRAUB,
                               Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
DEAN NASCA ,

                     Plaintiff-Appellant,

                     -v.-                                                                  No. 08-5205-cv

THE TOWN OF BROOKHAVEN , RICHARD PALAZZOTTO ,
JOHN DOES 1-10, said names being fictitious and intending to
represent employees, agents and assigns of the Town of
Brookhaven,

                     Defendants-Appellees,

EDWARD H. MC CARTHY , GEOFFREY H. PFORR, KRAL, CLERKIN ,
REDMOND , RYAN , PERRY & GIVAN , LLP,

                     Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                      1
FOR PLAINTIFF-APPELLANT:                                                 DEAN NASCA , Bayport, NY, pro se.


FOR DEFENDANTS-APPELLEES:                                                ANDREW J. MIHALICK , Kral,
                                                                         Clerkin, Redmond, Ryan, Perry &
                                                                         Girvan, LLP, Mineola, NY.


        Appeal from a September 25, 2008 order of the United States District Court for the Eastern
District of New York (Joseph F. Bianco, Judge).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the District Court be AFFIRMED.

         Plaintiff-appellant Dean Nasca, pro se, appeals from the District Court’s order granting summary
judgment in favor of defendants the Town of Brookhaven, Richard Plazzotto, and unnamed John Does
(representing unnamed employees, agents, and assigns of the Town of Brookhaven) (collectively,
“defendants”) in plaintiff’s suit brought under 42 U.S.C. § 1983 regarding certain property owned by
plaintiff within the Town of Brookhaven, New York (the “Town”). We assume the parties’ familiarity
with the underlying facts, the procedural history, and the issues on appeal.

         Plaintiff argues that the District Court erred in granting summary judgment in favor of
defendants, and (1) concluding that no rational jury could find that plaintiff was treated in an unequal
manner in violation of the Equal Protection clause, (2) determining that the Town did not violate
plaintiff’s substantive due process rights, and (3) finding plaintiff’s procedural due process claim time-
barred.

        We review de novo the District Court’s decision to grant summary judgment and, in the course of
that review, we resolve ambiguities and draw all permissible factual inferences in favor of the non-
moving party. See, e.g., Holcomb v. Iona College, 521 F.3d 130, 137 (2d Cir. 2008); Nationwide Life Ins. Co. v.
Bankers Leasing Ass’n, 182 F.3d 157, 160 (2d Cir. 1999).

        We have considered each of plaintiff’s arguments on appeal and substantially for the reasons
stated in the District Court’s thorough, well-reasoned order of September 25, 2008, Nasca v. Town of
Brookhaven, No. 05-cv122, 2008 WL 4426906 (E.D.N.Y. 2008), we find them to be without merit.



                                              CONCLUSION

        Accordingly, we AFFIRM the judgment of the District Court.


                                                 FOR THE COURT,
                                                 Catherine O’Hagan Wolfe, Clerk of Court


                                                 By _______________________________



                                                      2